DETAILED ACTION
This communication is in responsive to Application 16/510452 filed on 7/12/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-17 are presented for examination.

Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation is missing user “…requesting the at least one second to create an account on the platform.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A. Independent Claims 1, 9 and 14:
Claim 1 recites an abstract idea e.g. steps of building a network of users by inviting users and saving their information. This is abstract because building a network 
Claim 9 recites an abstract idea e.g. steps of selecting user profiles in a network of users. This is abstract because selecting a user and building a network of users is similar to the abstract idea of organizing human activities e.g. managing personal behavior or relationships or interactions between people including social activities.  
Claim 14 recites only hardware elements that falls and evaluated under step 2B.  
The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similar considered to be certain methods of organizing human activity as indicated above.
Furthermore, the claim does not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make connections between users. The claim does not recite any particular use for these connects that improve upon the underlying computer technology.
This judicial exception is not integrated into a practical application because merely creating network of users (claim 1) or selecting users in a network (claim 9) or providing general hardware (claim 14) does not improve the underlying technology nor has any particular use of those applications. The claim recites the additional elements of “distributed ledger,” “web based portal,” “computer system with API,” “database,” as in claims 1 and 14; additional to claim 1 elements, claim 14 recites “contract.”

Additionally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generic computer components that perform generic computer function where the additional elements are mere instructions to apply an exception using a generic computer, thus cannot provide an inventive concept. 
For example, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.

Thus, the claims are not patent eligible. Similar rationales apply to independent claims 9 and 14 because they are not substantially different from independent claim 1. Thus, the claims are not patent eligible.
B. Dependent claims: 
a. The dependent claims 2-8, 10-13 and 15-17 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself. 
Claims 2-8, 10-13 and 15-17 are also abstract because the limitations do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 9-17 are rejected under 35 U.S.C. 102 a(2) as being anticipated by Sher US 2018/0322597 A1.

Regarding Claim 1, Sher teaches a method of building a network of users, the method comprising: 
providing a platform, the platform having a distributed ledger (Fig. 1 & ¶0041 & ¶0068; platform including distributed ledger), a web-based portal being configured for at least one connection (Fig. 1 & ¶0076; web based system to complete the entire process 
inputting at least one first user having at least one first user information on the platform (¶0077-¶0082; user inputs information on platform); 

querying the platform for at least one second user (¶0094-¶0097; requesting information about landlords)
inviting the at least one second user to join the network of users (¶0077, ¶0079-¶0080 & ¶0107; invite other renters or landlords to join); 
generating at least one first communication on the platform to facilitate the invitation (¶0024; provides a method for operating a network-leveraged and/or decentalized system to facilitate a property rental and/or real estate transaction, to maintain a continuing relationship between parties, which may include and use smart contracts. ¶0257; invitation to facilitate invitation); 
requesting an acceptance of the invitation from the at least one second user (¶0257-¶0261; inherent when landlord accept the invitation or receive an invitation); 
and sending at least one notification to the at least one first user (¶0257-¶0261; inherent when landlord accept the invitation).

Regarding Claim 2, Sher teaches the method of claim 1, wherein the first user is a payor or a provider ((¶0102-¶0113; landlord “provider”).

Regarding Claim 6, Sher teaches the method of claim 1, wherein the at least one first communication is sent to at least one of the at least one first user, the at least one second user, and an administrator of the platform (¶0137-¶0138).



Regarding Claim 9, Sher teaches a method of facilitating direct contracting (Fig. 1), the method comprising: 
providing a platform having a distributed ledger (Fig. 1 & ¶0041 & ¶0068; platform including distributed ledger), 
a web-based portal being configured for at least one connection (Fig. 1 & ¶0076; web based system to complete the entire process e.g. If the renter accesses the interface 170, such as on a webpage or advertiser landing page, the renter may provide information useful for performing the search), 
a first computer system in connection with the web-based portal (Fig. 1 & ¶0026, ¶0073; different users may use the web based system to complete the process e.g. computerized devices 180 of Fig. 1. Also see ¶0076; If the renter accesses the interface 170, such as on a webpage or advertiser landing page, the renter may provide information useful for performing the search), 
a second computer system having an application programming interface (Fig. 1 & ¶0026, ¶0073; different users may use the web based system to complete the process. e.g. computerized devices 180 of Fig. 1API is available for users, see ¶0068 & ¶0118. Also see ¶0076; If the renter accesses the interface 170, such as on a webpage or advertiser landing page, the renter may provide information useful for performing the search),  

a session controller in connection with the web-based portal (¶0040 & Fig. 1; management component), 
at least one web- based engine in connection with the web-based portal (Fig. 1 & ¶0122 & ¶0255; search engine)
and at least one web-based database in connection with the web-based portal (Fig. 1; database 160); 
establishing a relationship between a first user and a second user, the first user and the second user on the platform (¶0024; provides a method for operating a network-leveraged and/or decentalized system to facilitate a property rental and/or real estate transaction, to maintain a continuing relationship between parties, which may include and use smart contracts. Also see ¶0041; store and communicate data relating to a transactional relationship and rules applied to users); 
selecting a first user profile or a second user profile from a list on the platform (¶0094; landlord profiles); 
reviewing at least one contract associated with the first user profile or the second user profile (¶0024; provides a method for operating a network-leveraged and/or decentalized system to facilitate a property rental and/or real estate transaction, to 
and selecting at least one of the at least one contract (Fig. 1 & see ¶0094; selecting a landlord profile).

Regarding Claim 10, Sher teaches the method of claim 9, wherein the method further includes: requesting at least one new contract between the first user and the second user (¶0102-¶0113; requesting a showing of a property which inherently requesting the contract); accepting the at least one new contract (¶0102-¶0113; requesting a showing of a property which inherently requesting the contract and accepting the contract terms); and notifying at least one of the first user and the second user (¶0102-¶0113; requesting a showing of a property which inherently requesting the contract and notifying the users involve).

Regarding Claim 11, Sher teaches the method of claim 9, wherein the method further includes requesting the platform to create a project between the first user and the second user (¶0145-¶0146; finding another broker to do business with).

Regarding Claim 12, Sher teaches the method of claim 9, where the first user is a payor or a provider (¶0102-¶0113; landlord “provider”).



Claim 14 is substantially similar to claim 9, thus the same rationale applies. 

Regarding Claim 15, Sher teaches the system of claim 1, wherein the first computer system includes a global network of interconnected computers and the second computer system includes a National Provider Identification system (Fig. 1 computerized devices and platform 110).

Regarding Claim 16, Sher teaches the system of claim 1, wherein the at least one web-based engine includes at least one of a business process rules engine and a claims processing engine (¶0025; rental process, sign a lease, FICO scors).

Regarding Claim 17, Sher teaches the system of claim 1, wherein the at least one web-based database includes at least one of a clinical data repository and a healthcare services pricing database (¶0072; Fig. 1 database 160; all information and rules with respect to renters and landlords collected and generated “clinical data repository”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sher in view of Tarkiainen et al. (hereinafter Tarkianinen) US 2007/0201378 A1. 

Regarding Claim 3, Sher teaches the method of claim 1, Sher further teaches wherein the method further includes: determining if the at least one second user has an e at least one second to create an account on the platform (¶0077; determine if user has an account or not, if not customer creates one); 

Sher does not expressly teach resending the request to the at least one second user to create an account on the platform after a predetermined time; 
and notifying the at least one first user of a status of the at least one second user.
resending the request to the at least one second user to create an account on the platform after a predetermined time (¶0039-¶0041; resending invitation to users after predetermined time); 
and notifying the at least one first user of a status of the at least one second user (¶0039-¶0041; the limitation is implied when resending invitation to users after predetermined time and notify the sender if invitation is accepted or not); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Tarkiainen into the system of Sher in order to automatically resend invitations to contacts that have previously received invitations, but have not yet linked to the communication portal (¶0041).

Regarding Claim 4, Sher in view of Tarkiainen teach the method of claim 3, Sher further teaches wherein the status of the at least one second user is an accept or a reject (¶0138; accept or reject status).


Regarding Claim 8, Sher in view of Tarkiainen teach the method of claim 5, Sher further teaches wherein the at least one second communication is an invitation to the at least one second user to create a provider account on the platform (¶0228 invitation to associate brokers or agents together).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455